Exhibit 99.1 MEDIGUS LTD. NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS To be held on December 29, 2015 Notice is hereby given that the annual general meeting of shareholders of Medigus Ltd. (the “Company”), will be held at the offices of the Company at Omer Industrial Park, Building No. 7A, Omer, Israel on December 29, 2015, at 05:00 p.m. Israel time (10:00 a.m. Eastern time), or at any adjournments thereof (the “Meeting”), for the following purposes: 1. To re-elect Messrs. Dr. Nissim Darvish, Christopher (Chris) Rowland, Anat Naschitz and Doron Birger to serve as directors of the Company until the close of the next annual general meeting of shareholders of the Company; 2. To re-elect Dr. Nissim Darvish, subject to his re-election to serve as a director of the Company, to serve as the chairman of the board of directors of the Company until the close of the next annual general meeting of shareholders of the Company; 3. To approve the grant of options to the Company’s chief executive officer, Christopher (Chris) Rowland; 4. To approve the grant of options to the Company’s VP Israel Operations, Minelu (Menashe) Sonnenschein; 5. To approve the grant of options to the Company’s Medical Director, Dr. Aviel Roy Shapira; 6. To approve the Company’s Compensation Policy; 7. To approve an amendment to the 2013 Share Option and Incentive Plan (the “Plan”) to increase the aggregate number of ordinary shares authorized for issuance under the Plan by 2,700,000 ordinary shares of the Company; and 8. To approve and ratify the appointment of Kesselman & Kesselman, certified public accountants in Israel and a member of PricewaterhouseCoopers International Limited, as the Company’s independent auditors for the year ending December 31, 2015, and its service until the annual general meeting of shareholders to be held in 2016. In addition, shareholders at the Meeting will have an opportunity to review and ask questions regarding the financial statements of the Company for the fiscal year ended December 31, 2014. The approval of each of the Proposals requires the affirmative vote of the Company’s shareholders holding at least a majority of the Company’s ordinary shares present, in person or by proxy, and voting on the matter. The approval of Proposal Nos. 3, 4, 5 and 6 are also subject to the fulfillment of one of the following additional voting requirements: (i) the majority of the shares that are voted at the Meeting in favor of the Proposal, excluding abstentions, includes a majority of the votes of shareholders who are not controlling shareholders and do not have a personal interest in the Proposal; or (ii) the total number of shares of the shareholders mentioned in clause (i) above that are voted against the Proposal does not exceed two percent (2%) of the total voting rights in the Company. For this purpose, a “controlling shareholder” is any shareholder that has the ability to direct the Company’s activities (other than by means of being a director or office holder of the Company), including a person who holds 25% or more of the voting rights in the general meeting of the Company if there is no other person who holds more than 50% of the voting rights in the company; for the purpose of a holding, two or more persons holding voting rights in the Company each of which has a personal interest in the approval of the transaction being brought for approval of the company shall be considered to be joint holders. A person is presumed to be a controlling shareholder if it holds or controls, by himself or together with others, one half or more of any one of the “means of control” of a company. “Means of control” is defined as any one of the following: (i) the right to vote at a general meeting of a company, or (ii) the right to appoint directors of a company or its chief executive officer. A “personal interest” of a shareholder in an action or transaction of a company includesa personal interest of any of the shareholder’s relatives (i.e. spouse, brother or sister, parent, grandparent, child as well as child, brother, sister or parent of such shareholder’s spouse or the spouse of any of the above) or an interest of a company with respect to which the shareholder or the shareholder’s relative (as defined above) holds 5% or more of such company’s issued shares or voting rights, in which any such person has the right to appoint a director or the chief executive officer or in which any such person serves as director or the chief executive officer, including the personal interest of a person voting pursuant to a proxy which the proxy grantor has a personal interest, whether or not the person voting pursuant to such proxy has discretion with regards to the vote; and excludes an interest arising solely from the ownership of ordinary shares of a company. The Company currently is unaware of any other matters that may be raised at the Meeting. Should any other matters be properly raised at the Meeting, the persons designated as proxies shall vote according to their own judgment on those matters. Only shareholders and holders of American depository shares, evidenced by American depositary receipts (“ADRs”), of record at the close of business on November 27, 2015, shall be entitled to receive notice of and to vote at the Meeting. Whether or not you plan to attend the Meeting, it is important that your shares be represented. Accordingly, shareholders and ADR holders who will not attend the Meeting in person may vote with respect to Proposals 1 through 8 by means of a proxy card and are obliged to complete, date, sign and mail the enclosed proxy in the envelope provided at your earliest convenience so that it will be received no later than four (4) hours prior to the Meeting (i.e., 1:00 p.m. (Israel time) on December 29, 2015). ADR holders should return their proxies by the date set forth on the form of proxy. A form of proxy card is enclosed with the proxy statement and was also furnished to the Securities and Exchange Commission (the “Commission”) on Form 6-K, and is available to the public on the Commission’s website at http://www.sec.gov. A Hebrew version of the proxy card, in accordance with regulations promulgated under the Israeli Companies Law, 5759-1999, is filed with the Israeli Securities Authority and Tel Aviv Stock Exchange Ltd. (the “TASE”) and is available on the websites: www.magna.isa.gov.il or www.maya.tase.co.il. Execution of a proxy will not in any way affect a shareholder’s right to attend the Meeting and vote in person, and any person giving a proxy has the right to revoke it at any time before it is exercised. All shares represented by properly executed proxies received prior to or at the Meeting and not revoked prior to, or at, the Meeting in accordance with the procedures described in the proxy statement, will be voted as specified in the instructions indicated in such proxies. Subject to applicable law and the rules of The NASDAQ Stock Market, in the absence of such instructions, the shares represented by properly executed and received proxies will be voted “FOR” all of the proposed resolutions to be presented at the Meeting for which the Company’s board of directors recommends a “FOR”, other than Proposals No. 3, 4, 5 and 6. Shareholders or ADR Holders wishing to express their position on an agenda item for this Meeting may do so by submitting a written statement (“Position Statement”) to the Company’s offices, c/o Mr. Gilad Mamlok, at Omer Industrial Park, No. 7A, P.O. Box 3030, Omer 8496500, Israel. Any Position Statement received will be furnished to the Commission on Form 6-K, and will be made available to the public on the Commission’s website at http://www.sec.gov and in addition at http://www.magna.isa.gov.il or http://maya.tase.co.il. Position Statements should be submitted to the Company no later than December 20, 2015. A shareholder is entitled to contact the Company directly and receive the text of the proxy card and any Position Statement. A shareholder, whose shares are registered with a TASE member and are not registered on the Company’s shareholder’s register, is entitled to receive from the TASE member who holds the shares on the shareholder’s behalf, by e-mail, for no charge, a link to the text of proxy card and to the Position Statements posted on the Israel Securities Authority website, unless the shareholder notified that he or she is not so interested; provided, that the notice was provided with respect to a particular securities account, prior to the Record Date. A shareholder, whose shares are registered with a member of the TASE, is required to prove his or her share ownership to vote at the Meeting. Such shareholder shall provide the Company with an ownership certificate (as of the Record Date) from that TASE member and is entitled to receive the ownership certificate in the branch of the TASE member or by mail to his address (in consideration of mailing fees only), if the shareholder so requested. Such a request will be made in advance for a particular securities account. Alternatively, shareholders who hold shares through members of the TASE may vote electronically via the electronic voting system of the Israel Securities Authority up to six hours before the time fixed for the Meeting. You should receive instructions about electronic voting from the TASE member through which you hold your shares. Discussion at the Meeting will be commenced if a quorum is present. A quorum is constituted by two or more shareholders who are present in person or by proxy, and who hold or represent shares holding in the aggregate at least ten percent (10%) of the voting rights in the Company. If a quorum is not present within half an hour of the time designated for the Meeting, the Meeting will be adjourned to Wednesday, December 30, 2015, at the same time and place. At the adjourned Meeting, if a quorum is not present within half an hour, any number of shareholders who are present in person or proxy, or who have delivered a proxy card, will constitute a quorum. The wording of the resolutions to be voted at the Meeting and relevant documents thereto may be inspected at the Company’s offices during normal business hours and by prior coordination with Mr. Gilad Mamlok or Mr. Oded Yatzkan (tel: +972-8-6466880). By Order of the Board of Directors, Dr. Nissim Darvish Chairman of the Board of Directors Tel-Aviv, Israel December 1, 2015 ii MEDIGUS LTD. Omer Industrial Park, No. 7A, P.O. Box 3030 Omer 8496500 Israel PROXY STATEMENT ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON DECEMBER 29, 2015 This Proxy Statement is furnished to the holders of ordinary shares, par value NIS 0.10 per share (the “Ordinary Shares”), and to holders of American depository shares, evidenced by American depositary receipts (“ADRs”) issued by The Bank of New York Mellon (“BNY Mellon”), of Medigus Ltd. (the “Company”) in connection with the solicitation by the board of directors (the “Board”) of proxies for use at the annual general meeting of shareholders (the “Meeting”), to be held on Tuesday, December 29, 2015, at 5:00 p.m. Israel time (10:00 a.m. Eastern time) at the offices of the Company at Omer Industrial Park, Building No. 7A, Omer, Israel, or at any adjournments thereof. It is proposed at the Meeting to adopt the following proposals or to consider the following items: 1. To re-elect Dr. Nissim Darvish, Christopher (Chris) Rowland, Anat Naschitz and Doron Birger to serve as directors of the Company until the close of the next annual general meeting of shareholders of the Company; 2. To re-elect Dr. Nissim Darvish, subject to his re-election to serve as a director of the Company, to serve as the chairman of the board of directors of the Company until the close of the next annual general meeting of shareholders of the Company; 3. To approve the grant of options to the Company’s chief executive officer, Christopher (Chris) Rowland; 4. To approve the grant of options to the Company’s VP Israel Operations, Minelu (Menashe) Sonnenschein; 5. To approve the grant of options to the Company’s Medical Director, Dr. Aviel Roy Shapira; 6. To approve the Company’s Compensation Policy; 7. To approve an amendment to the 2013 Share Option and Incentive Plan (the “Plan”) to increase the aggregate number of ordinary shares authorized for issuance under the Plan by 2,700,000 ordinary shares of the Company; and 8. To approve and ratify the appointment of Kesselman & Kesselman, certified public accountants in Israel and a member of PricewaterhouseCoopers International Limited, as the Company’s independent auditors for the year ending December 31, 2015, and its service until the annual general meeting of shareholders to be held in 2016. In addition, shareholders at the Meeting will have an opportunity to review and ask questions regarding the financial statements of the Company for the fiscal year ended December 31, 2014. The Company currently is unaware of any other matters that may be raised at the Meeting. Should any other matters be properly raised at the Meeting, the persons designated as proxies shall vote according to their own judgment on those matters. Shareholders Entitled to Vote Only shareholders and ADR holders of record at the close of business on November 27, 2015 (the “Record Date”), shall be entitled to receive notice of and to vote at the Meeting. At the close of business on November 27, 2015, the Company had outstanding 32,047,035 Ordinary Shares, each of which is entitled to one vote for each of the matters to be presented at the Meeting. Proxies A form of proxy card for use at the Meeting is attached to this Proxy Statement and will be sent to the ADR holders together with a return envelope for the proxy. By appointing “proxies”, shareholders may vote at the Meeting whether or not they attend. If a properly executed proxy in the enclosed form is received by the Company four (4) hours prior to the Meeting (i.e., 1:00 p.m. (Israel time) on December 29, 2015), all of the shares represented by the proxy shall be voted as indicated on the form. ADR holders should return their proxies by the date set forth on the form of proxy. Subject to applicable law and the rules of the NASDAQ Stock Market, in the absence of instructions, the shares represented by properly executed and received proxies will be voted “FOR” all of the proposed resolutions to be presented at the Meeting for which the Board recommends a “FOR”, other than Proposals No. 3, 4, 5 and 6. Shareholders and ADR holders may revoke their proxies at any time before the deadline for receipt of proxies by filing with the Company (in the case of holders of Ordinary Shares) or with BNY Mellon (in the case of holders of ADRs) a written notice of revocation or duly executed proxy bearing a later date. A shareholder, whose shares are registered with a TASE member and are not registered on the Company’s shareholder’s register, is entitled to receive from the TASE member who holds the shares on the shareholder’s behalf, by e-mail, for no charge, a link to the text of proxy card and to the Position Statements posted on the Israel Securities Authority website, unless the shareholder notified that he or she is not so interested; provided, that the notice was provided with respect to a particular securities account, prior to the Record Date. A shareholder, whose shares are registered with a member of the TASE, is required to prove his or her share ownership to vote at the Meeting. Such shareholder shall provide the Company with an ownership certificate (as of the Record Date) from that TASE member and is entitled to receive the ownership certificate in the branch of the TASE member or by mail to his address (in consideration of mailing fees only), if the shareholder so requested. Such a request will be made in advance for a particular securities account. Alternatively, shareholders who hold shares through members of the TASE may vote electronically via the electronic voting system of the Israel Securities Authority up to six hours before the time fixed for the Meeting. You should receive instructions about electronic voting from the TASE member through which you hold your shares. Expenses and Solicitation The Board is soliciting proxies for use at the Meeting. The Company expects to mail this Proxy Statement and the accompanying proxies to ADR holders on or about December 9, 2015. In addition to solicitation of proxies to ADR holders by mail, certain officers, directors, employees and agents of the Company, none of whom shall receive additional compensation therefore, may solicit proxies by telephone, telegram or other personal contact. The Company shall bear the cost of the solicitation of the proxies, including postage, printing and handling and shall reimburse the reasonable expenses of brokerage firms and others for forwarding material to beneficial owners of Ordinary Shares or ADRs. Quorum and Voting Discussion at the Meeting will be commenced if a quorum is present. A quorum is constituted by two or more shareholders who are present in person or by proxy, and who hold or represent shares holding in the aggregate at least ten percent (10%) of the voting rights in the Company. If a quorum is not present within half an hour of the time designated for the Meeting, the Meeting will be adjourned to Wednesday, December 30, 2015, at the same time and place. At the adjourned Meeting, if a quorum is not present within half an hour, any number of shareholders who are present in person or proxy, or who have delivered a proxy card, will constitute a quorum. The approval of each of the Proposals requires the affirmative vote of the Company’s shareholders holding at least a majority of the Company’s ordinary shares present, in person or by proxy, and voting on the matter. The approval of Proposal Nos. 3, 4, 5 and 6 are also subject to the fulfillment of one of the following additional voting requirements: (i) the majority of the shares that are voted at the Meeting in favor of the Proposal, excluding abstentions, includes a majority of the votes of shareholders who are not controlling shareholders and do not have a personal interest in the Proposal; or (ii) the total number of shares of the shareholders mentioned in clause (i) above that are voted against the Proposal does not exceed two percent (2%) of the total voting rights in the Company. 2 For this purpose, a “controlling shareholder” is any shareholder that has the ability to direct the Company’s activities (other than by means of being a director or office holder of the Company), including a person who holds 25% or more of the voting rights in the general meeting of the Company if there is no other person who holds more than 50% of the voting rights in the company; for the purpose of a holding, two or more persons holding voting rights in the Company each of which has a personal interest in the approval of the transaction being brought for approval of the company shall be considered to be joint holders. A person is presumed to be a controlling shareholder if it holds or controls, by himself or together with others, one half or more of any one of the “means of control” of a company. “Means of control” is defined as any one of the following: (i) the right to vote at a general meeting of a company, or (ii) the right to appoint directors of a company or its chief executive officer. A “personal interest” of a shareholder in an action or transaction of a company includesa personal interest of any of the shareholder’s relatives (i.e. spouse, brother or sister, parent, grandparent, child as well as child, brother, sister or parent of such shareholder’s spouse or the spouse of any of the above) or an interest of a company with respect to which the shareholder or the shareholder’s relative (as defined above) holds 5% or more of such company’s issued shares or voting rights, in which any such person has the right to appoint a director or the chief executive officer or in which any such person serves as director or the chief executive officer, including the personal interest of a person voting pursuant to a proxy which the proxy grantor has a personal interest, whether or not the person voting pursuant to such proxy has discretion with regards to the vote; and excludes an interest arising solely from the ownership of ordinary shares of a company. Shareholders or ADR Holders wishing to express their position on an agenda item for this Meeting may do so by submitting a written statement (“Position Statement”) to the Company’s offices, c/o Mr. Gilad Mamlok, at Omer Industrial Park, No. 7A, P.O. Box 3030, Omer 8496500, Israel. Any Position Statement received will be furnished to the Commission on Form 6-K, and will be made available to the public on the Commission’s website at http://www.sec.gov and in addition at http://www.magna.isa.gov.il or http://maya.tase.co.il. Position Statements should be submitted to the Company no later than December 20, 2015. A shareholder is entitled to contact the Company directly and receive the text of the proxy card and any Position Statement. Reporting Requirements The Company is subject to the information reporting requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), applicable to foreign private issuers. The Company fulfills these requirements by filing reports with the Commission. Our filings with the Commission may be inspected without charge at the Commission’s Public Reference Room at treet, N.E., Washington, D.C. 20549. Information on the operation of the Public Reference Room can be obtained by calling the Commission at 1-800-SEC-0330. Our filings are also available to the public on the Commission’s website at http://www.sec.gov. As a foreign private issuer, the Company is exempt from the rules under the Exchange Act related to the furnishing and content of proxy statements. The circulation of this notice and proxy statement should not be taken as an admission that the Company is subject to the proxy rules under the Exchange Act. THE BOARD RECOMMENDS THAT YOU VOTE “FOR” EACH OF THE PROPOSALS. The lack of a required majority for the adoption of any resolution presented shall not affect the adoption of any other resolutions for which the required majority was obtained. 3 COMPENSATION OF EXECUTIVE OFFICERS AND DIRECTORS For information regarding compensation granted to our five most highly compensated office holders (as defined in the Companies Law) during or with respect to the year ended December 31, 2014, please see Item 6 B. of our registration statement on Form 20-F filed with the Commission on May 7, 2015, and accessible through the Commission’s website at http://www.sec.gov. 4 PROPOSAL NO. 1 ELECTION OF DIRECTORS At the Meeting, shareholders will be asked to re-elect of each of Messrs. Dr. Nissim Darvish, Christopher (Chris) Rowland, Anat Naschitz and Doron Birger, to serve as directors of the Company until the close of the next annual general meeting of shareholders of the Company. Mr. Doron Birger is standing for reelection as an independent director under the Companies Law. There are currently four directors serving on the Board who are not external directors, all of which are standing for re-election under this Proposal No. 1. All of our directors attended 89% or more of the meetings of the Board and its committees on which they served since last year annual general meeting. Our Board has determined that our two external directors and Mr. Doron Birger meet the independence standards under the rules of the NASDAQ Stock Market. Herein below are details on those directors currently serving on the Board, and standing for reelection: Dr. Nissim Darvish (51) has been serving as the chairman of our board since March 2013, and on December 23, 2014, was re-elected for service as a director and chairman of our board until our next annual general meeting. Dr. Darvish serves as a Senior Managing Director in OrbiMed Advisors LLC. Dr. Darvish currently serves as a director of Ornim Medical Inc., RDD Pharma Ltd., Otic Pharma Ltd., Tyto Care., Keystone Heart Ltd., OrbiMed Israel Partner Ltd., OrbiMed Israel Limited Partnership., Asdanit Medical Ltd., Asdan Medical Ltd. and Ramot the Tel Aviv University's (TAU) technology transfer company. Dr. Darvish has served as a General Partner in Pitango VC, which focuses on life sciences investments. Dr. Darvish holds an MD and a D.Sc., Doctor of Medical Science in Biophysics, from The Technion Institute of Technology, Israel. Christopher (Chris) Rowland (53) has been serving as a member of our Board since March 2013 and as Chief Executive Officer since October 2013. On December 23, 2014, Mr. Rowland was re-elected for service as a director until our next annual general meeting. Between 2006 and 2013, Mr. Rowland served as President of IntraPace Inc., a company that develops medical equipment in the field of gastroenterology. Mr. Rowland has served as President and CEO of Neo Tract Inc., a medical equipment company in the field of urology, and as President of Americas Given Imaging Inc. Mr. Rowland holds a B.Sc. in marketing from the University of Southern Illinois and completed Executive Management Programs of Columbia Business School and Harvard Business School. Anat Naschitz (47) has been serving as a member of our Board since March 2013, and on December 23, 2014, was re-elected for service as a director until our next annual general meeting. Ms. Naschitz currently serves as a director of Treato Ltd., Tyto Care Ltd. and Axiom One Ltd., privately held companies. Ms. Naschitz currently serves as a Managing Partner at OrbiMed Advisors LLC. Ms. Naschitz has served as a Principal at Apax Partners, specializing in investments in medical equipment companies, and as an Associate Principal at McKinsey and Company, managing international teams that worked with senior management of large pharmaceutical companies on strategy, mergers and acquisitions, establishing new companies, R&D and marketing. Ms. Naschitz holds an MBA from INSEAD and an LLB from Tel-Aviv University, Israel. Doron Birger (64) has been serving as a member of our Board since May 2015, and on May 17, 2015, was elected by the Board for service as a director until our next annual general meeting. Mr. Birger currently serves as a director of MCS Medical Compression Ltd, Hadasit Bio-Holdings Ltd. and Icecure Medical Ltd,three life sciences companies publicly traded in Israel, and as chairman and director of several private companies in Israel in the hi-tech sector mainly in the medical device field. From 2002 to 2007, Mr. Birger served as the chairman of the board of directors of Given Imaging Ltd. Mr. Birger served as chief executive officer of Elron Electronic Industries, Ltd., or Elron, from August 2002 until April 2009. Prior to that, he held other executive positions at Elron, including President since 2001, Chief Financial Officer from 1994 to August 2002, and Corporate Secretary from 1994 to 2001. From 1991 to 1994, Mr. Birger was chief financial officer at North Hills Electronics Ltd. From 1990 to 1991, Mr. Birger served as chief financial officer of Middle-East Pipes Ltd. From 1988 to 1990, Mr. Birger served as chief financial officer of Maquette Ltd. From 1981 to 1988, Mr. Birger was chief financial officer and director at Bateman Engineering Ltd. and I.D.C. Industrial Development Company Ltd. Mr. Birger is a director of the National Science & Technology Museum in Haifa, Israel, the chairman of Carmel Ltd., Haifa University Economic Corporation, a participant in the board of the Israeli Association of Electronics & Software Industries, a board member of Young Entrepreneurs, a non-profit organization, and a board member of DVI – Dental Volunteers for Israel.Mr. Birger holds a B.A. and an M.A. in economics from the Hebrew University, Jerusalem. 5 Each of the director nominees has certified to us that he complies with all requirements under the Companies Law for serving as a director (and, in the case of Mr. Doron Birger, for serving as an independent director). Such certifications will be available for inspection at the Meeting. For information on the compensation of our directors, please see our registration statement, filed on Form 20-F with the Commission on May 7, 2015. At the Meeting, it is proposed that the following resolution be adopted: “RESOLVED, to approve the re-election of each of Messrs. Dr. Nissim Darvish, Christopher (Chris) Rowland, Anat Naschitz and Doron Birger, to serve as directors of the Company until the close of the next annual general meeting of shareholders of the Company.” 6 PROPOSAL NO. 2 RE-ELECTION OF DR.NISSIM DARVISH AS CHAIRMAN OF THE BOARD OF DIRECTORS The Company’s Articles of Association authorize the shareholders to appoint the chairman of the Board.At the Meeting, shareholders will be asked to re-elect Dr. Nissim Darvish, subject to his re-election to serve as a director of the Company, to serve as the chairman of the Board until the close of the next annual general meeting of shareholders of the Company. At the Meeting, it is proposed that the following resolution be adopted: “RESOLVED, to approve the re-election of Dr. Nissim Darvish, subject to his re-election to serve as a director of the Company, to serve as the chairman of the board of directors of the Company until the close of the next annual general meeting of shareholders of the Company.” 7 PROPOSAL NO. 3 APPROVAL OF OPTION GRANT TO CHIEF EXECUTIVE OFFICER At the Meeting, shareholders will be asked to approve a grant of incentive stock options to purchase up to 100,000 ordinary shares of the Company to the Company’s chief executive officer, Christopher (Chris) Rowland, with the following terms: (i) the vesting schedule of the options shall be over a four (4) year period with a one fourth of such options vesting on each anniversary of the grant, (ii) the term of the options shall be of six (6) years after the grant date, unless they have been exercised or cancelled in accordance with the terms of and conditions of the applicable incentive plan of the Company or the employment terms of Mr. Rowland, (iii) the exercise price shall be the higher of (x) the average closing price per share of our ordinary shares traded on TASE over the thirty (30) day calendar period preceding the date of the Meeting, and (y) the closing price per share of our ordinary shares traded on TASE on the day of the Meeting, and (iv) the grants shall be in accordance and pursuant to Section 3(i) of the Income Tax Ordinance [New Version]. The proposed option grant to Mr. Rowland was approved by the compensation committee and the Board, and is consistent with our compensation policy. At the Meeting, it is proposed that the following resolution be adopted: “RESOLVED, to approve the grant of options to the Company’s chief executive officer, Christopher (Chris) Rowland, as detailed in the Proxy Statement, dated December 1, 2015.” 8 PROPOSAL NO. 4 APPROVAL OF OPTION GRANT TO VP ISRAEL OPERATIONS At the Meeting, shareholders will be asked to approve a grant of options to purchase up to 40,000 ordinary shares of the Company to the Company’s VP Israel Operations, Minelu (Menashe) Sonnenschein, with the following terms: (i) the vesting schedule of the options shall be over a four (4) year period with a one fourth of such options vesting on each anniversary of the grant, (ii) the term of the options shall be of six (6) years after the grant date, unless they have been exercised or cancelled in accordance with the terms of and conditions of the applicable incentive plan of the Company or the employment terms of Mr. Sonnenschein, (iii) the exercise price shall be the higher of (x) the average closing price per share of our ordinary shares traded on TASE over the thirty (30) day calendar period preceding the date of the Meeting, and (y) the closing price per share of our ordinary shares traded on TASE on the day of the Meeting, and (iv) the grants shall be in accordance and pursuant to Section 3(i) of the Income Tax Ordinance [New Version]. The proposed option grant to Mr. Sonnenschein was approved by the compensation committee and the Board, and is consistent with our compensation policy. Mr. Sonnenschein may be deemed our controlling shareholder in light of an undertaking he signed to OrbiMed Israel Partners Limited Partnership (“OrbiMed”) pursuant to which he undertook to vote his shares in accordance with OrbiMed’s instructions in connection with certain matters such as the size of the board, to elect four directors nominated by OrbiMed (including the chairman) and for any other matter in accordance with OrbiMed’s instructions provided that such matter is not unreasonable. At the Meeting, it is proposed that the following resolution be adopted: “RESOLVED, to approve the grant of options to the Company’s VP Israel Operations, Minelu (Menashe) Sonnenschein, as detailed in the Proxy Statement, dated December 1, 2015.” 9 PROPOSAL NO. 5 APPROVAL OF OPTION GRANT TO MEDICAL DIRECTOR At the Meeting, shareholders will be asked to approve a grant of options to purchase up to 17,500 ordinary shares of the Company to the Company’s Medical Director, Dr. Aviel Roy Shapira, with the following terms: (i) the vesting schedule of the options shall be over a four (4) year period with a one fourth of such options vesting on each anniversary of the grant, (ii) the term of the options shall be of six (6) years after the grant date, unless they have been exercised or cancelled in accordance with the terms of and conditions of the applicable incentive plan of the Company or the employment terms of Dr. Shapira, (iii) the exercise price shall be the higher of (x) the average closing price per share of our ordinary shares traded on TASE over the thirty (30) day calendar period preceding the date of the Meeting, and (y) the closing price per share of our ordinary shares traded on TASE on the day of the Meeting, and (iv) the grants shall be in accordance and pursuant to Section 3(i) of the Income Tax Ordinance [New Version]. The proposed option grant to Dr. Shapira was approved by the compensation committee and the Board, and is consistent with our compensation policy. Dr. Shapira may be deemed our controlling shareholder in light of an undertaking he signed to OrbiMed pursuant to which he undertook to vote his shares in accordance with OrbiMed’s instructions in connection with certain matters such as the size of the board, to elect four directors nominated by OrbiMed (including the chairman) and for any other matter in accordance with OrbiMed’s instructions provided that such matter is not unreasonable. At the Meeting, it is proposed that the following resolution be adopted: “RESOLVED, to approve the grant of options to the Company’s Medical Director, as detailed in the Proxy Statement, dated December 1, 2015.” 10 PROPOSAL NO. 6 APPROVAL OF COMPENSATION POLICY As required by the Companies Law, the Company has adopted a compensation policy regarding the terms of office and employment of its directors and executive officers (the “Compensation Policy”), which was adopted by its shareholders on September 29, 2013, as amendedby its shareholders on December 23, 2014. Following a review of the Compensation Policy by the compensation committee and Board, as required by the law, the compensation committee and Board have approved, and recommend that shareholders approve, that the Compensation Policy would be amended and restated as reflected in the amended and restated Compensation Policy in the form attached hereto as ExhibitA. When reviewing the Compensation Policy, the compensation committee and the board advised with legal and compensation advisors in addition to reviewing a peer group compensation survey prepared by its advisors. A compensation policy and any amendment thereto must be approved by the board of directors, after considering the recommendations of the compensation committee. A compensation policy and any amendment thereto also requires the approval of the Company’s shareholders. If a compensation policy and any amendment thereto is not approved by the shareholders by the required majority, the board of directors may nonetheless approve the compensation policy and any amendment thereto, provided that the compensation committee and thereafter the board of directors has concluded, following further discussion of the matter and for specified reasons, that such approval is in the best interests of the Company. When considering the proposed amended and restated Compensation Policy, the compensation committee and the board of directors considered numerous factors, including the advancement of the company’s objectives, the company’s business plan and its long-term strategy, and creation of appropriate incentives for directors and executive officers. The compensation committee and the board of directors also considered, among other things, the company’s risk management, size and the nature of its operations, and reviewed various data and information they deemed relevant. The proposed amended and restated Compensation Policy is designed to promote retention and motivation of directors and executive officers, incentivize superior individual excellence, align the interests of the Company’s directors and executive officers with the long-term performance of the Company and provide a risk management tool. To that end, a portion of an executive officer compensation package is targeted to reflect the Company’s short and long-term goals, as well as the executive officer’s individual performance. On the other hand, the Compensation Policy includes measures designed to reduce the executive officer’s incentives to take excessive risks that may harm the Company in the long-term, such as caps on the value of cash bonuses and equity-based compensation, limitations on the ratio between the variable and the total compensation of an executive officer and minimum vesting periods for equity-based compensation. The proposed amended and restated Compensation Policy also addresses the executive officer’s individual characteristics (such as his or her respective position, education, scope of responsibilities and contribution to the attainment of the Company’s goals) as the basis for compensation variation among executive officers, and considers the internal ratios between compensation of the Company’s executive officers and directors and other employees in the Company. The proposed amended and restated Compensation Policy also provides for the reduction of the maximum equity dilution from 15% to ten percent (10%). Pursuant to the proposed amended and restated Compensation Policy, the compensation that may be granted to an executive officer may include: base salary, cash bonuses, equity-based compensation, benefits and retirement and termination of employment arrangements. The compensation committee and the board believe that the proposed amendments to the Compensation Policy are required in light of the experience gained in the implementation of the Compensation Policy, changes in the Company’s global business environment, changes in common practice among similar companies and changes in the Company’s management team. The brief overview above is qualified in its entirety by reference to the full text of the proposed Compensation Policy, as reflected in ExhibitA attached hereto. At the Meeting, it is proposed that the following resolution be adopted: “RESOLVED, to approve the Company’s Compensation Policy, as detailed in the Proxy Statement, dated December 1, 2015.” 11 PROPOSAL NO. 7 AMENDMENT OF THE 2 TO INCREASE THE AGGREGATE NUMBER OF ORDINARY SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN At the Meeting, shareholders will be requested to approve an amendment to the 2013 Share Option and Incentive Plan (the “Plan”) to increase the aggregate number of ordinary shares authorized for issuance under the Plan by 2,700,000 ordinary shares of the Company. The Company’s Board determined that an increase of the issuable reserve pool under the Plan to 2,849,290 ordinary shares (assuming the approval of Proposal Nos. 3, 4 and 5), representing, together with the total shares subject to outstanding awards, 10.0% of the total number of shares of the Company on a fully diluted basis, is necessary in order to create a pool of shares available to the Company in order to attract, retain and motivate eligible persons whose present and potential contributions are important to the success of the Company or a subsidiary of the Company. As of November 27, 2015, the reserve issuable and available for future grants under the Plan was 1,336,250 ordinary shares of the Company and 928,750 ordinary shares of the Company were subject to outstanding awards. For more information regarding the Company’s Plan, see the Company’s registration statement, filed on Form 20-F with the Commission on May 7, 2015. Other than the Plan, there are no equity incentive plans or arrangements pursuant to which the Company provides equity compensation to its directors, officers or employees. At the Meeting, it is proposed that the following resolution be adopted: “RESOLVED, to approve an amendment to the 2013 Share Option and Incentive Plan (the “Plan”) to increase the aggregate number of shares authorized for issuance under the Plan by 2,7000,000 ordinary shares of the Company.” 12 PROPOSAL NO. 8 RE-APPOINTMENT OF AUDITORS Under the Companies Law and the Company’s Articles of Association, the shareholders of the Company are authorized to appoint the Company’s independent auditors. Under the Articles of Association of the Company, the board of directors is authorized to determine the independent auditor’s remuneration. In addition, the Listing Rules of The NASDAQ Stock Market require that the Company’s Audit Committee approve the re-appointment and remuneration of the independent auditor. At the Meeting, shareholders will be asked to approve the re-appointment of Kesselman & Kesselman, certified public accountants in Israel and a member of PriceWaterhouseCoopers International Limited, as the Company’s independent auditors for the year ending December 31, 2015, and to serve until the annual general meeting of shareholders to be held in 2016. Kesselman & Kesselman has no relationship with the Company or with any affiliate of the Company except as auditors. The following table sets forth the total compensation that was paid by the Company and its subsidiaries to the Company’s independent auditors, Kesselman & Kesselman, in each of the previous two fiscal years: (in thousands of U.S. dollars) Audit fees(1) $
